DETAILED ACTION
The present Office Action is responsive to the Amendment received on July 9, 2020.	
Preliminary Remark
Claims 3, 4, 10, 16, 22, 23, 25, 30, and 31 are canceled.
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on April 9, 2020 is withdrawn in view of the Amendment received on July 9, 2020.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 9, 2020 is withdrawn in view of the Amendment received on July 9, 2020.
Double Patenting
The provisional rejection of claims 1, 2, 5-9, 11-15, 17-21, and 24 on the ground of nonstatutory double patenting as being unpatentable over claims 15-26 and 29-35 of copending Application No. 15/740,903 (reference application), made in the Office Action mailed on April 9, 2020 is withdrawn in view of the Terminal Disclaimer filed in the Amendment received on July 9, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 26-29 directed to inventions non-elected without traverse.  Accordingly, claims 26-29 have been cancelled.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 13, 2021
/YJK/